December 17, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-3, 7-9, 13-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al (U.S.  Patent Application Publication No. 2019/0298072 A1) in view of Harding et al (U.S. Patent No. 6,142,573).

    PNG
    media_image1.png
    336
    184
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    316
    206
    media_image2.png
    Greyscale

Bhatia et al teach the structure substantially as claimed including an aircraft seat comprising: a seat pan base 508; a metallic lattice 405,505 disposed on the seat pan base; and a seat cover 502 disposed on the metallic lattice (See Figures 4A-5 above), the metallic lattice defines a negative stiffness (See paragraphs 41-43).  As for claims 13 and 20, Bhatia et al teach the seat pan base portion and seat cover portion define one or more non-metallic lattice portion portions configured to receive connection elements to connect the seat pan base portion, metallic lattice portion, and seat cover portion to a seat frame but does not specify if the seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning.

    PNG
    media_image3.png
    166
    232
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    137
    196
    media_image4.png
    Greyscale

However, Harding et al teaches the concept of a seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat, as taught by Bhatia et al to include a seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning, as taught by Harding et al, since it would create a seat cushion without the formation of a pressure point at the front edge of the seat cushion and providing a more comfortable seat for the passenger.

Claims 1, 2, 7-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kull et al (U.S.  Patent No. 6,896,324 B1)in view of Harding et al (U.S. Patent No. 6,142,573).


    PNG
    media_image5.png
    172
    110
    media_image5.png
    Greyscale

Kull et al teach the structure substantially as claimed including an aircraft seat comprising: a seat pan base 120; a metallic lattice 150, 250, 750 disposed on the seat pan base (see column 7, lines 7-11 where it reads “FIG. 7 depicts a trimetric view of a seat energy absorber assembly 750 according to one embodiment of the present invention. Depending upon the particular design constraints of the seat, the download energy absorber may comprise a block of honeycomb made of aluminum,…..”); and a seat cover 125 disposed on the metallic lattice, the metallic lattice defines a negative stiffness (see paragraphs column 5, line 10 and column 7, and line 16).  As for claim 13, Kull et al teach the seat pan base portion and seat cover portion define one or more non-metallic lattice portion portions configured to receive connection elements to connect the seat pan base portion, metallic lattice portion, and seat cover portion to a seat frame. Kull et al also teach  the structure substantially as claimed including that the "energy absorber" generally refers to any material or material form that absorbs dynamic energy without significant rebound following impact. Energy absorbing materials used in the context of this patent include, but are not limited to, aluminum honeycomb (some of which is specifically tailored for improved energy absorbing characteristics, but even standard aluminum honeycomb absorbs energy well when crushed), honeycombs of other materials such as Nomex.TM., carbon, Kevlar.TM. or even paper, many open or closed-cell foams, or viscoelastic materials as those sold by Oregon Aero, EAR Corp, 3M, and many others.). Therefore, AISiMg allow is well known but does not specify if the seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning. However, Harding et al teaches the concept of a seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning (see above).  It would have been obvious and well within the level of ordinary skill in the art to modify the seat, as taught by Bhatia et al to include a seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning, as taught by Harding et al, since it would create a seat cushion without the formation of a pressure point at the front edge of the seat cushion and providing a more comfortable seat for the passenger.
	 
Claims 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kull et al (U.S.  Patent No. 6,896,324 B1)in view of Harding et al (U.S. Patent No. 6,142,573),  as applied to claims 2, 7-8, and 14-15 above, and further in view of reference D6 (Diego Manfred et al( from the European Search Report.
Kull et al in view of Harding teaches  the structure substantially as claimed but does not specify  if the metallic lattice is T6 heat treated.  However, Diego Manfred  et al teach that T6 heat treatment of structures is well known.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches the seat cover defines one or more contoured portions and a variable cross-sectional thickness with regions of less cross-sectional thickness disposed in regions to provide more cushioning.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636